UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 201 7 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F  Form 40-F  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes  No  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes  No  SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 30, 2017 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk /s/ Harry M. Zen By: Harry M. Zen Director of Finance Table of Contents DISCLAIMER This is the Annual Report of PT Telkom Indonesia (Persero) Tbk, or referred to as "Report" for the performance period of 1 January to 31 December 2016. Information and data presented in this Report are relevant and significant for investors, the Government of the Republic of Indonesia, and other stakeholders. PT Telkom Indonesia (Persero) Tbk, or referred to as "Telkom", compiled this report based on the applicable regulations in Indonesia, namely the Financial Services Authority Circular N o. 30/SEOJK.04/2016 about Structure and Content of the Annual Report of Public Companies. Some of the information and data in this Report also appear in the Form of 20-F according to the rules of the Securities and Exchange Commission (SEC) in the United States, but this Report or its parts is not coupled with the Form of 20-F Report. The mention of "Telkom Group" in this report refers to the Telkom business group that includes the parent company, its subsidiaries and tier 2 subsidiaries operating in Indonesia and abroad. The word "government" mentioned in this report refers to the Government of the Republic of Indonesia, while the word "America" refers to the Government of the United States of America . The information and data presented in this report are derived from the Consolidated Financial Statements of Telkom and its subsidiaries and other reliable sources. Presentation of information and financial data in this report are in Rupiah (R p ) or US Dollar (US
